United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL ACTION NO. 3:19-CR-012-S
§
WILLIE MACK GREEN (02) §

MEMORANDUM OPINION AND ORDER

Before the Court is Defendant’s Motion to Suppress and Request for Franks Hearing [ECF
No, 122]. For the reasons that follow, the Court denies the Motion.

I. BACKGROUND

In this criminal prosecution and forfeiture action, the Government charges Defendant with
one count of a conspiracy to distribute a controlled substance-——marijuana—under 21 U.S.C. § 846,
and one count of being a felon in possession of a firearm under 18 U.S.C. § 922(2)(1). See ECF
No, 138 (“Second Superseding Indictment”) at 1-2, 7, 9-12. According to the Government,
Defendant conspired to distribute between 50 and 100 kilograms of marijuana, and also knowingly
possessed two pistols, two rifles, a shotgun, and a derringer,! while knowing that he had previously
been convicted of a crime punishable by imprisonment for a term exceeding one year. See id. at
1-2, 7. The present dispute arises out of the seizure of the firearms pursuant to a warrant Defendant
alleges was defective because it was based on Task Force Officer Eric Barnes’s (“TFO Barnes”)

false and misleading statements.

 

' Specifically, the Government alleges that Defendant possessed: (1)a 9 mm Strum Ruger P95DC pistol:
(2) a .40 caliber Springfield XDM-40 pistol; (3). .22 caliber Mossberg International 715T rifle; (4)a 12 gauge
Mossberg 500A shotgun; (5) a 5.56 caliber Ruger AR-556 rifle; and (6) a .38 caliber Cobra CB38 derringer. See
Second Superseding Indictment 7.

 
The search warrant at issue was based on an incident that occurred on November 20, 2018,
at the Dallas Cabaret South Nightclub. See Mot. Ex. D 994, 5; Resp. 3-4. After Defendant and
his companions were forcibly removed from the club by its bouncers, see Mot. 6; Resp. 3-4,
surveillance video shows Defendant walking to his vehicle, opening the door, and leaning in. See
Mot. 6; id, Ex. A (‘Surveillance Video”), The club’s security guard Ashley Veals (“Veals’’) then
approached and began talking to Defendant, see Surveillance Video, until one of the
co-defendants, James Oliver (“Oliver”), confronted and allegedly forcibly disarmed her. See Mot.
6; Surveillance Video. While Veals was occupied with Oliver, a second security guard, Dominique
Gaston (“Gaston”), was talking to Defendant. See Surveillance Video. Gaston later reported that
he could not see Veals when her firearm was taken. Mot. Ex. B (‘Gaston’s Interview”) at
17:44:08-50, 17:47:30-35, 17:48:25-41, 17:50:10-50.

‘TFO Barnes interviewed Veals on November 21, 2018, and Gaston on November 26, 2018.
See Mot. 6; id. Ex. B (“Veals’s Interview”); Gaston’s Interview, Veals told TFO Barnes that, after
Defendant was removed from the club, he leaned into his car, took a firearm out of his glovebox,
disengaged the safety, and demanded to be allowed to see the bouncers and certain people in the
club. See Mot. 6; Veais’s Interview 13:46:30 to 13:47:30. Veals also stated that someone at the
scene informed her that “one of the guys pulled out a AR-15 [sic] and was like ‘they'll air this
[expletive] out.”” See Mot. 6-7; Veals’s Interview 13:49:14 to 13:51:58. However, Veals stated
that she did not personally observe or hear this statement. See Veals’s Interview 13:49:14 to
13:51:58, Gaston also noticed Defendant holding a gun, but told TFO Barnes that “he knew
[Defendant] ‘wasn’t going to pull it.” Mot. 7; Gaston’s Interview 17:44:00-07. Gaston identified

Defendant as the individual who said that he “will air this [expletive] out,” more than once. See

 
Mot. 7, Gaston’s Interview 17:46:20-39, 17:49:13-41. Gaston could not see Veals for much of
the encounter. See Gaston’s Interview at 17:44:08-50, 17:47:30-35, 17:48:25-41, 17:50:10-50.
On November 29, 2018, TFO Barnes obtained an arrest warrant for Defendant for the
offense of terroristic threat,’ but did not execute this warrant. See Mot. 8; id Ex. C. Thereafter,
on December 10, 2018, TFO Barnes obtained a search warrant predicated on Defendant’s

terroristic threat charge. See Mot. 8; id. Ex. D (“Search Warrant & Aff”). TFO Barnes’s affidavit
states, in part, as follows:

[Defendant] removed a firearm from the glove compartment...[and Veals]
observed [Defendant] disarm the safety feature of a semi-automatic firearm.
[Veals] attempted to encourage the [Defendant] to place the firearm down.
[Defendant] told [Veals] that he was going to shoot the club up. [Veals] was
alarmed by [Defendant’s] demeanor and felt that he posed a grave threat to other
employees, patrons and the establishment as a whole.

[Defendant] who is a convicted felon fled the crime scene in [a] black
Mercedes... .

Based on state and federal laws, [Defendant] is prohibited from being in possession
of a firearm based on his prior felony convictions. ...

I, the affiant have probable cause to believe . . . that evidence utilized during the
Terroristic Threat... would be stored... at [Defendant’s residence].

On November 20, 2018 at approximately 2:55 am, [Defendant] was forced out of a
club by employees due to his involvement in a disturbance inside the club. Once,
[sic] [Defendant] was outside the club, [Veals] observed [Defendant] arm himself
with a firearm and begin making remarks about shooting the club up. The suspect
has demonstrated reckless nature and a lack of a respect for public safety.

See Search Warrant & Aff. 7 5, at ‘10141-43. The Search Warrant was executed on December Il,
2018, and led to the seizure of the six firearms Defendant is now charged with unlawfully

possessing. See Resp. 5-6.

 

? ‘Texas law provides, in relevant part, that “{a] person commits an offense if he threatens to commit any offense
involving violence to any person or property with intent to... place the public or a substantial group of the public in
fear of serious bodily injury.” TEX. PENAL CODE ANN. § 22.07(a)(5).

3

 
Defendant contends that TFO Barnes’s affidavit contains five false statements: (1) that
Veals “encourage[d] [Defendant] to place the firearm down”; (2) that Defendant “told... [Veals]
that he was going to shoot the club up”; (3) that Veals “was alarmed by [Defendant’s] demeanor
and felt that he posed a grave threat to other employees, patrons and the establishment as a whole”;
(4) that “[b]ased on state and federal laws, [Defendant] is prohibited from being in possession of
a firearm based on his prior felony convictions”; and (5) that Defendant “demonstrated reckless
nature and a lack of respect for public safety.” Mot. 9. The Defendant moves the Court to hold a
hearing under Franks v. Delaware, 438 U.S. 154 (1978), find the warrant defective because of the
purportedly false statements, and suppress evidence of the firearms seized pursuant to this warrant.

Il. ANALYSIS
A. Motion for a Franks Hearing

A Franks hearing “is a hearing to determine whether a police officer’s affidavit used to
obtain a search warrant was based on false statements by the police officer.” United States v.
Richardson, 478 F. App’x 82, 83 n.1 (th Cir, 2012) (citation omitted). A defendant is entitled to
an evidentiary Franks hearing if the defendant makes a “substantial preliminary showing” that
(1) the police officer made “a false statement [in the affidavit] knowingly and intentionally, or with
reckless disregard for the truth,” and (2) that “the allegedly false statement is necessary to the
finding of probable cause.” Franks, 438 U.S. at 155-56 (emphases added). “There must be
allegations of deliberate falsehood or reckless disregard for the truth, and those allegations must
be accompanied by an offer of proof.” United States v. Torres, 694 F. App’x 937, 944 (Sth Cir,
2017) (emphasis added) (quoting Franks, 438 U.S. at 171). Additionally, the Court may properly
deny a request for a Franks hearing where a warrant would be supported by probable cause with
or without the challenged sections. See United States v. Signoretio, 535 F. App’x 336, 339 (Sth

Cir. 2013). For the reasons that follow, the Court finds that Defendant did not meet his burden of

4

 

 
making a substantial preliminary showing that any of the five challenged statements are products
of deliberate falsehood or reckless disregard for the truth. Moreover, the Court finds that
Defendant failed to meet his burden of making a substantial preliminary showing that the
statements are necessary to the finding of probable cause.

(1) Falsity

To be entitled to a Franks hearing, a defendant must allege that the affidavit contains
falsehoods and provide “an offer of proof’—i.e., “a statement of supporting reasons.” Winfrey v.
San Jacinto Cty, 481 F. App’x 969, 980 (Sth Cir. 2012) (quoting Franks, 438 U.S. at 171). A
defendant is not entitled to a Franks hearing solely by making “conclusory” allegations that the
statements are false, see United States v. Holmes, 522 F. App’x 211, 212-13 (Sth Cir. 2013), or by
submitting evidence that makes the statements in the affidavit “debatable,” see United States v.
Symmank, 397 F. App’x 991, 994 (Sth Cir. 2010). Rather, a defendant must make some offer of
proof showing that the challenged portion is false or misleading. See Franks, 438 U.S. at 155-56.
Here, Court finds that Defendant did not make a substantial preliminary showing that TFO
Barnes’s affidavit contains false or misleading statements.

First, Defendant faults TFO Barnes for attesting that Veals “attempted to encourage
{Defendant} to place [his] firearm down,” because “Veals never made this statement.” Mot. 11.
However, TFO Barnes did not purport to quote Veals. Furthermore, Veals told TFO Barnes that
she confronted Defendant by placing her hand over her firearm and asking whether “we [are]
good,” in an attempt to de-escalate the confrontation. See Veals’s Interview 13:46:30 to 13:47:30,
13:48:36-42. Thus, Defendant’s allegation that TFO Barnes falsely attested that Veals “attempted
to encourage [Defendant] to place [his] firearm down” is conclusory and contradicted by the

evidence, See Holmes, 522 F. App’x at 212-13,

 
The Court further finds that Defendant did not meet his burden of showing the falsity of
the second and third statements—that Defendant “told [Veals] that he was going to shoot the club
up,” and that Veals “was alarmed by [Defendant’s] demeanor and felt that he posed a grave threat
to other employees, patrons, and the establishment as a whole.” Mot. 12. Defendant argues that
these statements are false because Veals told TFO Barnes that “it was a third party... that told
her that another man had an AR and was going to shoot up the club” and admitted that she was
“not in [Defendant’s] presence when this statement was allegedly made.” /d.

Defendant’s focus on this isolated statement by Veals ignores an alternative basis for
TFO Barnes’s affidavit. Veals told TFO Barnes that she saw Defendant retrieve a firearm, heard
the audible click of the safety being disengaged, and heard Defendant demand to see “them
[expletives] in there and them [expletives] — the bouncers.” Veals’s Interview 13:47:23-35,
Further, Veals told TFO Barnes that she felt that she “was supposed to shoot” Defendant, id.
13:47:35-53, which would indicate that she perceived him as a threat. Accordingly, the Court
finds that Veals’s statements support TFO Barnes’s affidavit, and Defendant is not entitled to a
Franks hearing even if the precise interpretation of Veals’s account might be debatable. See
Symmank, 397 F. App’x at 994 (finding that disparate interpretations of evidence does not equate
to a “deliberate falsehood or a reckless disregard for the truth”).

Additionally, Defendant argues that TFO Barnes falsely attested that Defendant was
“prohibited from being in possession of a firearm based on his prior felony convictions” under
“state and federal laws.” Mot. 13. According to Defendant, this statement is false because “Texas
law permits a felon to possess a firearm in [his or her] homef]} 5 years after the person’s release
from community supervision, parole, or confinement.” /d. (citing TEX. PENAL CODE ANN,

§ 46.04(a)). Even if Defendant is entitled to possession of a firearm under this statute, Defendant

 

 
is alleged to have possessed a firearm at the club—-obviously, not his home. Accordingly,
Defendant’s possession of the firearm would have been unlawful under state and federal iaw. The
Court finds, therefore, that Defendant did not demonstrate that the affidavit falsely stated that he
was prohibited from possessing firearms under state and federal law.

Furthermore, the Court finds that Defendant did not meet his burden of showing that the
affidavit incorrectly stated that Defendant “demonstrated reckless nature and lack of respect for
public safety.” Mot. 13-14. Defendant contends that this statement is false because Defendant
“had polite interactions at the night club,” “attempted to give [Veals] a tip,” did not “attempt[] to
shoot anyone[] or raise[] his firearm.” /d While Gaston did inform TFO Barnes that Defendant
was pleasant and tipped them on arrival to the nightclub, see Gaston’s Interview 17:51:30-45,
TFO Barnes’s statement pertained to Defendant’s conduct after Defendant was forcibly removed
from the club. According to Veals, Defendant retrieved a loaded firearm, disengaged its safety,
and moved to confront people inside the club. See Veals’s Interview 13:46:30 to 13:47:05,
13:47:23-35. Surveillance video also shows numerous people in the parking lot at the time
Defendant is alleged to be armed. See Surveillance Video. Thus, even if Defendant did not
actually intend to harm anyone, Defendant put the club’s patrons at risk of serious injury from an
accidental discharge of a loaded firearm with its safety disengaged. The Court finds that such
behavior is reckless and evidences a disregard for public safety.

For the reasons discussed above, Defendant did not meet his burden of making a substantial
preliminary showing that the affidavit contained false or misleading statements or omissions.
Consequently, the Court denies Defendant’s motion for a Franks hearing.

(2) Scienter

A defendant is entitled to a Franks hearing only if the allegations and the offer of proof

demonstrate that the affiant made false statements “deliberate[ly] ... or [with] reckless disregard

7

 
for the truth.” Torres, 694 F. App’x at 944 (quoting Franks, 438 U.S. at 171). The court should
deny a motion for a Franks hearing if the defendant’s motion demonstrates that the affiant
reasonably believed the veracity of his affidavit, see United States v. Arispe, 328 F. App’x 905,
907 (Sth Cir. 2019), or was merely negligent, see Svmmank, 397 F. App’x at 994 (citation omitted).
In the present case, the Court finds that TFO Barnes’s affidavit is substantially accurate for the
reasons above. Even if the Court found that the challenged statements in the affidavit were
nominally inaccurate, the challenged statements are reasonable inferences from what TFO Barnes
gathered after reviewing the evidence. See United States vy. Looney, No. 7:05-CR-005-R(1), 2005
WL 2693003, at *6 (N.D. Tex. Oct. 18, 2005). Moreover, Defendant made no offer of proof that
the purported inaccuracies or inconsistencies in TFO Barnes’s affidavit were made deliberately or
with reckless disregard for the truth.? “It is insufficient that an affidavit was made negligently or
through innocent error.” Symmank, 397 F. App’x at 994 (citation omitted). Thus, the Court denies
Defendant’s motion for a Franks hearing because it finds that Defendant did not meet his burden
of making a substantial preliminary showing of the requisite scienter.
(3) Materiality

To warrant a Franks hearing, the defendant must make a substantial preliminary showing
that “the allegedly false statement is necessary to the finding of probable cause.” Franks, 438 U.S.
at 155-56. Thus, a court should deny the motion for a Franks hearing where the affidavit would
still “give the reviewing judge probable cause for” issuing the warrant, even if the false statement

was excised. Signoretio, 535 F, App’x at 340. To determine if probable cause existed, the Court

 

3 Defendant argues that the alleged inaccuracies must have been reckless or deliberate given TFO Barnes’s experience
and involvement in the investigation, See Mot. 19-20; id Ex. G. While the affiant’s experience is relevant to
deterinining whether the affiant acted deliberately or with reckless disregard, see, e.g., United States v. Namer, 680
F.2d 1088, 194 (Sth Cir. 1982), police officers are not expected to draft affidavits with mechanical precision, see
iinais v. Gates, 462 U.S. 213, 235 (£983). In this case, the Court finds that the evidence of TFO Barnes’s experience
is insufficient to make a substantial preliminary showing that TFO Barnes recklessly or deliberately included false
statements in his affidavit.

 

 
“look[s] at the totality of the circumstances to determine if there was ‘a substantial basis for
concluding that a search would uncover evidence of wrongdoing ....°” United States v. Womack,
675 F. App’x 402, 407 (Sth Cir. 2017) (quoting Gates, 462 U.S, at 230-31).

In the present case, the search warrant was premised on TEX. PENAL CODE ANN,
§ 22.07(a)(5), which provides, in relevant part, that “[a] person commits an offense if he threatens
to commit any offense involving violence to any person or property with intent to... place the
public or a substantial group of the public in fear of serious bodily injury.” TEX. PENAL CODE
ANN. § 22.07(a)(5). An accused’s threat of violence, made with the intent to place the victim in
fear of imminent serious bodily injury, is what constitutes the offense. See Dues v, State, 634
5.W.2d 304, 306 (Tex. Crim. App. [Panel Op.] 1982) (citations omitted). The unchallenged
portions of TFO Barnes’s affidavit state that: (1) Defendant “removed a firearrn from the glove
compartment” in a parking lot of a nightclub; (2) Defendant “disarm[ed] the safety feature of a
semi-automatic firearm”; (3) Veals was prompted to “reach[] for her firearm”: (4) Defendant “fled
the crime scene”; (5) Defendant “is prohibited from being in possession of a firearm based on his
prior felony convictions” under “federal law[]”; and (5) Veals “observed [Defendant] arm himself
with a firearm and begin making remarks about shooting the club up” Search Warrant & Aff.
{| 5, at ‘10141-43. In light of these statements and the totality of the circumstances, the Court finds
that TFO Barnes’s affidavit would give the presiding judge sufficient facts to find probable cause
even if the challenged portions were excised. See Signoretto, 535 F. App’x at 339-40; Womack,
675 F. App’x at 407. On these additional grounds, the Court finds that Defendant has not carried

his burden to justify a Franks hearing.

 

4 Although Defendant challenges the other portions of the affidavit referencing Defendant’s “remarks about shooting
the club up,” Defendant does not challenge this statement.

9

 

 
B. Motion to Suppress

In cases where a search is supported by a warrant, the Court must suppress evidence only
if the defendant proves, by a preponderance of the evidence, that (1) the good-faith exception to
the exclusionary rule does not apply, and (2) that no probable cause for the warrant existed. See
United States v. Waldrop, 404 F.3d 365, 368 (Sth Cir. 2005); Creamer v. Porter, 754 F.2d 1311,
1318 (Sth Cir. 1985). To determine whether “the good-faith exception to the exclusionary rule
applies,” the Court considers whether “a reasonably well trained officer would have known that
the search was illegal despite the magistrate’s authorization,” Richardson, 478 F. App’x at 87
(quoting United States v. Leon, 468 U.S. 897, 922 n.23 (1984)). The good-faith exception does
not apply when:

(1) the magistrate issuing the warrant was misled by information in an affidavit that

the affiant knew or should have known was false; (2) the issuing magistrate

abandoned the judicial role; (3) the warrant was based on an affidavit so lacking in

indicia of probable cause as to render belief in its existence entirely unreasonable;

or (4) the warrant was so facially deficient that the executing officers could not
have reasonably presumed it to be valid.

United States v. Sibley, 448 F.3d 754, 757 (Sth Cir. 2006). If the good-faith exception applies, the
Court does not need to consider whether the magistrate had reasonable basis for finding probable
cause to issue the warrant, see United States v. Tillman, 84 F. App’x 464, 465 (Sth Cir. 2004)
(citation omitted), and should deny the motion to suppress. See United States v. Alvarez, 127 F.3d
372, 374 (Sth Cir. 1997) (“The Fourth Amendment’s exclusionary rule will not bar the admission
of evidence obtained with a warrant later found to be invalid so long as the executing officers acted
in reasonable reliance on the warrant.” (citing Leon, 468 U.S. at 920)).

If the good-faith exception does not apply, the Court considers “whether ‘the magistrate
had a substantial basis for’ determining that probable cause [to issue the warrant] existed.” United

States v. Pawlak, 935 F.3d 337, 347 (Sth Cir. 2019) (quoting United States v. Cherna, 184 F.3d

10

 

 
403, 407 (Sth Cir. 1999)). To determine if probable cause existed, the Court “look{s] at the totality
of the circumstances to determine if there was ‘a substantial basis for concluding that a search
would uncover evidence of wrongdoing... .°” Womack, 675 F. App’x at 407 (quoting Gates, 462
US. at 230-31}. An affidavit would not support a finding of probable cause if it includes only
“Tejonclusory allegations.” /d. (citing Gates, 462 U.S. at 235).

Here, Defendant’s sole argument for suppression is that the warrant was supported by an
affidavit that contained statements that were intentionally false or were made with reckless
disregard to their truth, and that the warrant would be invalid without those statements. See Mot. 9.
The Court finds that Defendant did not meet his burden of showing entitlement to a Franks hearing.
See Sibley, 448 F.3d at 757. Defendant makes no other argument to show that the good-faith
exception does not apply. Accordingly, the Court finds that the good-faith exception applies and
denies the motion to suppress. See, e.g., Womack, 675 F, App’x at 408; Symmank, 397 F. App’x
at 993-94: United States v. Mayes, 364 F. App’x 136, 137 (Sth Cir. 2010); Arispe, 328 F. App’x at
908.

I. CONCLUSION

For the reasons discussed above, the Court denies the Motion to Suppress and Request for
a Franks hearing,
SO ORDERED.

SIGNED November 26, 2019.

 

 

ICAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

11

 

 
